                                          Case 5:16-cv-06370-EJD Document 341 Filed 09/30/19 Page 1 of 1




                                   1                                   UNITED STATES DISTRICT COURT

                                   2                                  NORTHERN DISTRICT OF CALIFORNIA

                                   3                                            SAN JOSE DIVISION

                                   4
                                        OPTRONIC TECHNOLOGIES, INC,
                                   5                                                            Case No. 5:16-cv-06370-EJD
                                                         Plaintiff,
                                   6                                                            ORDER RE ERRATA AND RESPONSES
                                                v.
                                   7                                                            Re: Dkt. Nos. 335, 337, 340
                                        NINGBO SUNNY ELECTRONIC CO.,
                                   8    LTD., et al.,
                                   9                     Defendants.

                                  10          With the final pretrial conference scheduled for next week, and the trial set to begin the

                                  11   week after, the parties have now filed three documents concerning one typographical error in their

                                  12   Joint Pretrial Conference Statement. The court orders as follows:
Northern District of California
 United States District Court




                                  13                 1. As to the errata and related documents concerning the Joint Pretrial Conference,

                                  14                    lead counsel for both parties are ordered to meet and confer in good faith to resolve

                                  15                    the dispute concerning the typographical error. Before 5:00 p.m. on October 1,

                                  16                    2019, the parties shall file a stipulation correcting the Joint Pretrial Conference

                                  17                    Statement.

                                  18                 2. Before filing any further documents, lead counsel for both parties are ordered to
                                                        meet and confer in good faith to seek to resolve any disputes related to the subject
                                  19
                                                        matter of the filing. Going forward, every filing must attach an attestation from
                                  20
                                                        lead counsel confirming that they have met this requirement. The court will strike
                                  21
                                                        any filings that do not include this attestation.
                                  22
                                              IT IS SO ORDERED.
                                  23
                                       Dated: September 30, 2019
                                  24
                                                                                           ______________________________________
                                  25
                                                                                           EDWARD J. DAVILA
                                  26                                                       United States District Judge

                                  27

                                  28   Case No.: 5:16-cv-06370-EJD
                                       ORDER RE ERRATA AND RESPONSES
                                                                                            1
